Case 1:20-cv-03962-LJL Document 82-2 Filed 09/21/20 Page 1 of 3




           EXHIBITB
               Case 1:20-cv-03962-LJL Document 82-2 Filed 09/21/20 Page 2 of 3


Jacalyn Zaleski-Soline

From:                          Jon Jagher
Sent:                          Monday, July 20, 2020 8:28 AM
To:                            Jon Jagher
Subject:                       FW: Kathy Neal Fwd: Notification from IDES
Attachments:                   Experian IdentityWorks - Flyer.pdf



      From: Illinois Department of Employment Security <noreply@illinois.gov>
      Date: May 21, 2020 at 3:28:17 PM CDT
      To: Kathy Neal
      Subject: Notification from IDES




                                                         one




                                              no
         Case 1:20-cv-03962-LJL Document 82-2 Filed 09/21/20 Page 3 of 3

asked to provide the code listed below to reflect the pre-paid purchase of the credit monitoring
service. If you prefer, you can enroll on the phone by speak�he Experian Customer Care
team at 877.890.9332. Please provide engagement number-as proof of eligibility for
the Experian credit monitoring services.

You will have until August 30, 2020, to activate this membership, which will then continue for
12 full months from the date of activation.

Code and link:

   •   Pre-paid Code:
   •   Link: https://www.experianidworks.com/3bcredit

In addition, federal law entitles everyone to one free credit report per year from each of the three
main credit bureaus, and you can obtain information regarding fraud alerts and security freezes
from them:

Equifax (800) 525-6285
P.O. Box 740241
Atlanta, GA 30374
www.eguifax.com

Experian (888) 397-3742
P.O. Box 2104
Allen, TX 75013
www.expenan.com

TransUnion (800) 680-7289
P.O. Box 2000
Chester, PA 19022
www.tuc.com

Finally, to find out more about protecting personal information, visit the Illinois Attorney
General's webpage at www.illinoisattorneygeneral.gov and/or the Federal Trade Commission:

Federal Trade Commission, (202) 326-2222
Bureau of Consumer Protection
Federal Trade Commission
600 Pennsylvania Ave, NW
Washington, DC 20580
https://www.ftc.gov

We apologize for any concerns or inconvenience that this incident has caused. Please be assured
that we take very seriously our responsibility to safeguard the personal information you entrust to
our care, and deeply regret that this incident occurred.




                                                 2
